Citation Nr: 0944437	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-09 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran had active service from May 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which granted service 
connection for Type II diabetes mellitus with an evaluation 
of 20 percent, effective June 9, 2005.  This issue was 
previously remanded by the Board in June 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

In this case, the Board observes that following the issuance 
of the September 2009 supplemental statement of the case, 
additional medical evidence pertinent to the Veteran's claim 
was associated with the claims file.  Specifically, in 
October 2009, the Veteran submitted additional evidence 
consisting of a VA treatment provider's statement addressing 
the severity and current manifestations of his diabetes 
mellitus.  This evidence was not accompanied by a waiver of 
initial agency of original jurisdiction (AOJ) consideration.  
In such a situation, the law requires that the AOJ initially 
consider the evidence, readjudicate the claim, and issue a 
supplemental statement of the case.  38 C.F.R. §§ 19.31, 
19.37, 20.1304(c).  

Additionally, the Board notes that Diagnostic Code 7913, 
which governs the rating of diabetes mellitus, provides that 
compensable complications from diabetes mellitus are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent rating.  As such, the Veteran's 
claimed manifestations of diabetes must be discussed in 
evaluating such service-connected disability.  In this 
regard, the Board notes that the RO, in a February 2009 
rating decision, granted service connection for peripheral 
neuropathy of the left upper extremity and the left lower 
extremity and assigned a 10 percent rating for each 
disability.  

The Board notes, however, that the record reflects that there 
may be additional, separately compensable manifestations of 
the Veteran's diabetes.  Specifically, a May 2009 addendum to 
an April 2009 VA examination reflects that the Veteran has 
mild diabetic peripheral neuropathy of the bilateral lower 
extremities.  However, he has not been awarded a separate 10 
percent rating for the mild diabetic peripheral neuropathy of 
the right lower extremity.  Additionally, in a February 2009 
rating decision, the RO noted that a January 2009 fee basis 
examination indicated that coronary artery disease and 
congestive heart failure as well as hypertension were due to 
the Veteran's diabetes mellitus.  The April 2009 VA examiner 
also addressed the Veteran's atherosclerotic heart disease 
and hypertension, finding that the former was secondary to 
diabetes, while the latter was unrelated to such disease.  
Finally, the October 2009 statement from the Veteran's VA 
treatment provider indicates that the Veteran has visual and 
urinary microalbumin manifestations of his diabetes mellitus 
(which were not previously borne out by the medical records 
and VA examinations) and that he has episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic health care provider, both which suggest an increase 
in his diabetes mellitus.    

Based on the foregoing, the Veteran should be afforded an 
additional VA examination in order to determine the nature 
and severity of all the manifestations of his diabetes 
mellitus.  In this regard, the examiner should specifically 
take into account the April 2005 and October 2009 statements 
submitted by his diabetic care providers.  See 38 U.S.C.A 
§ 5103A; 38 C.F.R. § 3.159(c)(4).

In addition, as indicated previously, in the February 2009 
rating decision, which denied service connection for coronary 
artery disease and congestive heart failure as well as 
hypertension, the RO cites the findings of a VA examination 
reflecting that such diseases were due to the Veteran's 
diabetes mellitus.  According to the evidence considered in 
such document, the Veteran was afforded a VA examination by 
QTC Medical Services in January 2009.  Such examination, 
however, is not of record.   Upon remand, this evidence 
should be associated with the Veteran's claims file.  

The Board also notes that the Veteran has been treated by VA.  
Upon remand, therefore, any outstanding treatment records 
from the Central Arkansas VA Healthcare System and the 
Atlanta VA Medical Center dated since August 2009 should be 
obtained and associated with the claims file.   

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to 
identify all VA and non-VA healthcare 
providers who treat him for diabetes 
mellitus.  After obtaining any necessary 
authorization forms from the Veteran, all 
identified records, to include a copy of 
the January 2009 VA examination by QTC 
Medical Services, and any outstanding 
treatment records from the Central 
Arkansas VA Healthcare System and the 
Atlanta VA Medical Center dated since 
August 2009 should be obtained and 
associated with the claims file.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
Veteran should be scheduled for an 
appropriate VA examination to determine 
the extent and severity of his service-
connected diabetes mellitus, type II.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
identify and express an opinion as to 
whether the Veteran diabetes mellitus: 

(i)	is manageable by restricted diet 
only; 
(ii)	requires insulin and restricted 
diet, or oral hypoglycemic agent and 
restricted diet; 
(iii)	requires insulin, a restricted diet, 
and regulation of activities; 
(iv)	requires insulin, a restricted diet, 
and regulation of activities, with 
episodes of ketoacidosis or 
hypoglycemic reactions requiring one 
or two hospitalizations per year or 
twice a month visits to a diabetic 
care provider, plus complications 
that would not be compensable if 
separately evaluated; and/or
(v)	requires more than one daily 
injection of insulin, a restricted 
diet, and regulation of activities 
(avoidance of strenuous occupational 
and recreational activities) with 
episodes of ketoacidosis or 
hypoglycemic reactions requiring at 
least three hospitalizations per 
year or weekly visits to a diabetic 
care provider, plus either 
progressive loss of weight and 
strength or complications that would 
be compensable if separately 
evaluated.

In this regard, the examiner is 
specifically requested to comment on the 
nature and severity of all the 
manifestations of his diabetes mellitus, 
to include mild diabetic peripheral 
neuropathy of the right lower extremity, 
coronary artery disease, congestive heart 
failure, hypertension, and visual and 
urinary microalbumin manifestations.  The 
examiner should specifically take into 
account the April 2005 and October 2009 
statements submitted by his diabetic care 
providers.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record), the Veteran's increased rating 
claim should be readjudicated based on 
the entirety of the evidence, to include 
any additional evidence associated with 
the claims file subsequent to the 
issuance of the September 2009 
supplemental statement of the case.  In 
readjudicating the Veteran's claim, any 
separate, compensable manifestations of 
his diabetes mellitus should be evaluated 
separately.  If any determination remains 
adverse to the Veteran, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


